       7:21-cv-00444-TMC         Date Filed 02/11/21      Entry Number 1-1         Page 1 of 9




                                                                                                         ELECTRONICALLY FILED -2021 Jan 062:47 PM - CHEROKEE - COMMON PLEAS - CASE#2021CP1100007
 STATE OF SOUTH CAROLINA                                IN THE COURT OF COMMON PLEAS
                                                             C.A No.: 2021-CP-11-00007
 COUNTY OF CHEROKEE

 Brian Worsley,
                                                                     AMENDED
                         Plaintiff,                                  SUMMONS
                                                                (jury Trial Demanded)
 VS.


 Walmart, Inc., Walmart Stores East, LP and Wal-
 Mart Supercenter, dba Walmart Supercenter
 #638,

                         Defendant.



TO:    THE DEFENDANT(S)ABOVE NAMED:

       YOU ARE HEREBY SUMMONED and requited to answer the Complaint in this action, of

which a copy is herewith served upon you, and to serve a copy of your answer to said complaint on

the subscribed, Stewart Law Offices, 1242 Ebenezer Road, Rock Hill, South Carolina, within

THIRTY(30) days after the service hereof, exclusive of the date of such service. If you fail to answer

the complaint within the time aforesaid, then a default judgment will be tendered against you for the

relief demanded in the complaint.

                                               Respectfully Submitted,

                                               Stewart Law Offices, LLC

                                              s/Brent P. Stewart
                                              Brent P. Stewart (S.C. Bar No. 66083)
                                              1242 Ebenezer Road
                                              Post Office Box 670 (29231)
                                              Rock Hill, South Carolina 29732
                                              803-328-5600 (o)
                                              803-728-5876 (f)
                                              brent@stewartlawoffices.net
                                              Attorney for Plaintiff

Rock Hill, South Carolina
January 6,2021

                                                  1
       7:21-cv-00444-TMC           Date Filed 02/11/21     Entry Number 1-1         Page 2 of 9




                                                                                                        ELECTRONICALLY FILED -2021 Jan 062:47 PM - CHEROKEE - COMMON PLEAS - CASE#2021CP1100007
 STA         OF SOUTH CAROLINA                           IN THE COURT OF COMMON PLEAS
                                                              C.A No.: 2021-CP-11-00007
 COUNTY OF CHEROKEE

 Brian Worsley,
                                                                      AMENDED
                           Plaintiff,                                COMPLAINT
                                                                 (Jury Trial Demanded)
 VS.


 Walmart, Inc., Walmart Stores East, LP and Wal-
 Mart Supercenter, dba Walmart Supercenter
 #638,

                          Defendant.



        COMES NOW,Plaintiff, complaining of Defendants, either individually and/or due to the

combined acts of each, jointly and severally, would respectfully show unto this Honorable Court and

allege as follows:

        1.      Plaintiff is a citizen and resident of the Davie County, North Carolina.

        2.      Upon information and belief, Defendants are each a Delaware corporation,

incorporated, organized, and existing under the laws of the State of Delaware. All allegations herein

referring to Defendants are addressing the actions of Walmart, Inc., Walmart Stores East, LP,

and/or the Wal-Mart Supercenter, dba Walmart Supercenter #638. All Defendants regularly

transact business in Cherokee County, South Carolina at the time of the acts and/or omissions

giving rise to this cause of action.

        3.      This Court has personal jurisdiction over the patties named above, subject matter

jurisdiction over the causes of action set forth below, and venue is proper in Cherokee County,

South Carolina.

        4.      All allegations contained herein against the Defendants refer to and include the

principal, agents, employees and/or servants of said Defendants, either directly or vicariously under


                                                   2
       7:21-cv-00444-TMC           Date Filed 02/11/21       Entry Number 1-1        Page 3 of 9




                                                                                                            ELECTRONICALLY FILED -2021 Jan 062:47 PM - CHEROKEE - COMMON PLEAS - CASE#2021CP1100007
the doctrine of the completed and accepted apparent authority, agency, ostensible agency, and/or

respondeat superior, and the act and omissions of the Defendants employees and/or agent and/or

servants are imputed to the Defendants.


                                          FACTUAL ALLEGATIONS

                 Defendants operate a retail store, Walmart Supercenter #638 in Gaffney, Sc.

        6.       On March 19, 2018, Mr. Worsley visited the store to repair equipment on the Waltnart

Supercenter #638 premises.

        7.       Mt. Worsley while repairing said machinery fell through the floor. Said area of floor

was either negligently maintained and/or designed and/or constructed directly causing the injury of

the Plaintiff.

        8.       As the Plaintiff stepped onto the bad area of the floor his foot went through the floor,

he lost his balance and fell violently.

        9.       Mr. Worsley lost his balance because the floor broke away.

        10.      A picture taken close in time to the fall shows the dangerous condition at the Walrnatt

Supercenter #638.




                                                    3
      7:21-cv-00444-TMC          Date Filed 02/11/21        Entry Number 1-1        Page 4 of 9




                                                                                                           ELECTRONICALLY FILED -2021 Jan 062:47 PM - CHEROKEE - COMMON PLEAS - CASE#2021CP1100007
        11.    Plaintiff has sustained serious and permanent injuries.

        12.     These injuries have caused Plaintiff to spend significant sums of money for the services

of doctors and medical professionals, under whose care he has been, and for medical treatment and

care. Plaintiff likewise may be compelled to spend significant sums of money in the future for the

services of doctors and medical professionals and for medical treatment and care. The Plaintiff has

also suffered a loss of earnings and earning capacity.

        13.    Plaintiffs injuries have caused and will continue to cause him to suffer and endure

considerable pain and discomfort, as well as a loss of enjoyment of life.




                                                   4
      7:21-cv-00444-TMC             Date Filed 02/11/21       Entry Number 1-1        Page 5 of 9




                                                                                                             ELECTRONICALLY FILED - 2021 Jan 06 2:47 PM - CHEROKEE - COMMON PLEAS - CASE#2021CP1100007
                                 FOR A FIRST CAUSE OF ACTION

                                          (Premises Liability)

          14.      The preceding paragraphs are repeated and reiterated as if fully set forth verbatim

herein.

          15.      Plaintiff was an invitee of Defendants, as he was present for a purpose directly

connected with the business dealings of Defendants and there was a mutual benefit to both parties.

          16.      As an invitee, Plaintiff was owed the utmost duty of care by Defendants.

          17.      Defendants owed Plaintiff the duty of exercising reasonable care for his safety.

          18.      Defendants owed Plaintiff a duty to discover foreseeable unreasonable risks and take

precautions to either eliminate those risks or warn Plaintiff of them.

          19.      Defendants had either actual or constructive notice of the dangerous condition in that

it was either created by or on behalf of Defendants, observed by an employee or agent of Defendants,

or had existed for such a length of time that Defendants should have known about it.

          20.      It was reasonably foreseeable to Defendants that the floor was weak and/or in bad

shape and/or negligently constructed and constituted a dangerous condition that could injure guests,

including Plaintiff.

          21.      Despite its actual or constructive notice of the dangerous condition and the reasonable

foreseeability of an injury resulting from the dangerous condition, Defendants failed to remedy the

dangerous condition and/or warn Plaintiff of it.

          22.      Defendants' breach of the duties owed to Plaintiff was the actual and proximate cause

of his injuries.

          23.      Plaintiff's injuries would not have occurred but for Defendants' breach of the duties

owed to him.




                                                     5
       7:21-cv-00444-TMC            Date Filed 02/11/21       Entry Number 1-1        Page 6 of 9




          24.      Plaintiff's injuries were foreseeable to Defendants in that they were the natural and

probable consequence of Defendant's breach of the duties owed to him.

          25.      Plaintiff suffered injury in the form of bodily injury, loss of earning and earning

capacity, pain and suffering, mental anguish, emotional upset and loss of enjoyment of life and

incurred damages in the form of medical expenses, as a result of Defendants' breach of the duties

owed to him. Said conditions are believed to be permanent in nature.

          26.      Defendants are liable for actual and punitive damages as a result of this premises

liability claim.

                               FOR A SECOND CAUSE OF ACTION

                                 (Negligence and Gross Negligence)

          27.      The preceding paragraphs are repeated and reiterated as if fully set forth verbatim

herein.

          28.      Defendants owed Plaintiff a duty ofreasonable care to act as a reasonable and ordinary

person would under the same or similar circumstances.

          29.      Defendants owed Plaintiff a duty to provide an environment free from dangerous

conditions in compliance with South Carolina statutes and regulations, building codes, ISO codes,

OSHA and industry standards, and Defendants' own policies and procedures.

          30.      Defendants breached these duties and were negligent, grossly negligent, careless,

reckless, willful and/or wanton in one or more of the following particulars:

                   a.     Failing to act as a reasonably prudent person would under similar

                          circumstances;

                   b.     Creating or causing to be created a weak area of the floor on the premises;

                   c.     Allowing a dangerous floor area to exist on the premises;

                   d.      Failing to repair the old floor/weakened area of the floor on the
                           premises;

                                                     6
      7:21-cv-00444-TMC          Date Filed 02/11/21      Entry Number 1-1          Page 7 of 9




                                                                                                         ELECTRONICALLY FILED -2021 Jan 062:47 PM - CHEROKEE - COMMON PLEAS - CASE#2021CP1100007
               e.      Failing to warn guests of the weak floors on the premises;

               f.      Violating South Carolina statutes and/or regulations with respect to the
                       weak floors;

               g.      Violating building codes, ISO codes, OSHA and/or industry standards with
                       respect to the floors;

               h.     'Violating Defendants' policies and procedures with respect to the weak area
                       of the floor;

                       Failing to properly bite, train, or supervise Defendants' employees or agents
                       with respect to proper procedures for discovering dangerous conditions on
                       the premises and taking appropriate action to either repair those dangerous
                       conditions or adequately warn customers of them; and

                       In failing to take adequate precautions to ensure no one would walk on the
                        unsafe area as shown above.

               k.      If failing to adequately and timely inspect, maintain,repair and/or remedy said
                       dangerous condition.

               1.      In failing to provide proper lighting in violation of ISO codes, OSHA and/or
                       industry standards.

               m.      In other particulars that shall be developed during the course of discovery
                       and proven at trial.

       31.     Defendants' actions and omissions were negligent in that they were careless, in

violation of the Defendant's policies and procedures and/or in violation of industry standards.

       32.     Defendants' actions and omissions were grossly negligent in that they were reckless,

and they demonstrated a conscious failure to exercise and observe reasonable or due care.

       33.     Defendants' actions and omissions were negligent per se in that they were in violation

of South Carolina statutes, regulations, ISO codes, OSHA and building codes.

       34.     Plaintiff was without fault in causing his injuries and damages, as a reasonable person

in the same or similar circumstances as Plaintiff encountered would also have been unaware of the

dangerous condition and therefore unable to avoid it.




                                                  7
         7:21-cv-00444-TMC         Date Filed 02/11/21        Entry Number 1-1         Page 8 of 9




                                                                                                              ELECTRONICALLY FILED - 2021 Jan 06 2:47 PM - CHEROKEE - COMMON PLEAS - CASE#2021CP1100007
         35.    Plaintiff suffered injury in the form of bodily injury, pain and suffering, mental anguish,

emotional upset and loss of enjoyment of life and incurred damages in the form of medical expenses,

as a result of Defendants' breach of the duties owed to him.

         36.    Defendants are liable for actual and punitive damages as a result of this negligence

claim.

                                       PRAYER FOR RELIEF

         WHEREFORE,Plaintiff prays for or judgment against Walmart, Inc, Walinart Stores East,

LP and/or Wal-Mart Supercenter dba Walrnart Supercenter #638, both jointly and severally, for

actual and punitive damages, in an appropriate amount, as a jury may determine, and for such other

and further relief to which Plaintiff may be entitled, including costs of this suit and attorney's fees, as

this Honorable Court may deem just and proper.

                                                 Respectfully Submitted,


                                                 Stewart Law Offices, LLC

                                                 s/Brent P. Stewart
                                                 Brent P. Stewart (S.C. Bar No. 66083)
                                                 1242 Ebenezer Road
                                                 Post Office Box 670 (29231)
                                                 Rock Hill, South Carolina 29732
                                                 803-328-5600 (o)
                                                 803-728-5876 (f)
                                                 brent@stewardawoffices.net
                                                 Attorney for Plaintiff

Rock Hill, South Carolina
January 6,2021




                                                     8
       7:21-cv-00444-TMC        Date Filed 02/11/21       Entry Number 1-1        Page 9 of 9




 STATE OF SOUTH CAROLINA                                 IN THE COURT OF COMMON PLEAS

 COUNTY OF CHEROKEE

 Brian Worsley,
                                                             CERTIFICATE OF SERVICE
                          Plaintiff,

 VS.


 Walmart, Inc., Walmart Stores East, LP and Wal-
 Mart Supercenter, dba Walmart Supercenter
 #638,

                         Defendant.




         I,Sandy Hernandez, the undersigned employee of Stewart Law Offices, do hereby certify that

I have served a copy of the foregoing Summons and Complaint in connection with the above-

referenced case, by mailing a copy of the same by United States Mail, postage prepaid, to the following

addresses:


                          Wal-Mart Supercenter, dba Walmart Supercenter #638
                                 c/o C T CORPORATION SYSTEM
                                     2 Office Park Court Suite 103
                                   Columbia, South Carolina 29223




                                                       Sandy Hernandez
                                                       Legal Assistant to Brent P. Stewart

Rock Hill, South Carolina
January 7, 2021
